 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   DAVID MICHAEL REINHARDT,                          Case No. 1:19-cv-00892-SKO (PC)
10                 Plaintiff,                          ORDER DISREGARDING PLAINTIFF’S
                                                       MOTION FOR SUMMARY JUDGMENT
11          v.                                         AS PREMATURE
12   W. KENT HAMLIN, et al.,                           (Doc. 7)
13               Defendants.
     ___________________________________/
14

15       Plaintiff, David Michael Reinhardt, a state prisoner proceeding pro se and in forma pauperis,
16   filed this civil rights action pursuant to 42 U.S.C. § 1983 in the United States Court for the
17   Central District of California on April 30, 2019. (Doc. 1.) The action was transferred to this
18   Court on June 28, 2019. (Docs. 9, 10.) Before the action was transferred, Plaintiff filed a motion
19   for summary judgment. (Doc. 7.)
20       The Court is required to screen complaints brought by prisoners seeking relief against a
21   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
22   The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
23   legally frivolous, malicious, fail to state a claim upon which relief may be granted, or that seek
24   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2);
25   28 U.S.C. § 1915(e)(2)(B)(i)-(iii). A complaint must be dismissed if it lacks a cognizable legal
26   theory or fails to allege sufficient facts under a cognizable legal theory. See Balistreri v. Pacifica
27   Police Department, 901 F.2d 696, 699 (9th Cir. 1990).
28
 1          Plaintiff’s Complaint has not yet been screened, and has neither been found to state any
 2     cognizable claims, nor served on the Defendants. As a result, none of the named Defendants
 3     have appeared in this action. If Plaintiff is found to state a cognizable claim, the Defendants
 4     will be served and will respond to Plaintiff’s claims. Plaintiff may then properly file a motion
 5     for summary judgment. Until then, any motion for summary judgment filed by Plaintiff is
 6     premature.
 7          Based on the foregoing, it is HEREBY ORDERED that Plaintiff’s motion for summary
 8     judgment, filed on May 28, 2019, (Doc. 7), is DISREGARDED, without prejudice to refiling, as
 9     it is premature.
10
     IT IS SO ORDERED.
11

12 Dated:     September 3, 2019                                  /s/   Sheila K. Oberto              .
13                                                     UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
